[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 353 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 354 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 355 
The relation of master and servant, which existed between the parties, cast certain duties upon the plaintiff that he was bound to discharge, and the foremost was that of obedience to all reasonable orders of the defendant not inconsistent with the contract. Disobedience of such orders is a violation of law which justifies the rescission of the contract by the master and the discharge of the servant. (Edgecomb v. Buckhout, 146 N.Y. 332,339; Lacy v. Getman, 119 N.Y. 109, 115; Forsyth v.McKinney, 56 Hun, 1; Harrington v. First Nat. Bk., 1 T. 
C. 361; Tullis v. Hassell, 8 N.Y.S.R. 108; Spain v.Arnott, 2 Stark. 227; Callo v. Brouncker, 4 C.  P. 518;Amor v. Fearon, 9 A.  E. 548; Wood's Master  Servant, 221, 225; Smith's Master  Servant, *139; 14 Am.  Eng. Encyc. 789; Chitty on Contracts [10th ed.], 628, 629.) After complaint had been made in regard to several absences without permission, the plaintiff desired to be absent for an entire day to attend to private business. He did not ask permission, but simply announced his intention to his employer, stating the reason, and was informed that if he absented himself that day, for that purpose, he would be discharged. *Page 357 
He was not told that he could not leave at all, but, simply, that he could not leave on that particular day. This was, in effect, a command not to leave his work on the day in question; but, notwithstanding, he did leave it, and thus willfully disobeyed the order of his employer. He was at once discharged, and if said order was reasonable, under the circumstances, the discharge was in accordance with law; but if it was unreasonable, the discharge was in violation of law.
The plaintiff claims that this was a question of fact for the jury, and as they answered it in his favor, after affirmance by the Appellate Division, we cannot answer it in favor of the defendant. As the judges of the court below do not appear to have been unanimous in their decision, we have the right to read the record in order to see whether there was any evidence which, according to any reasonable view, would sustain the conclusion of the jury. (Gannon v. McGuire, 160 N.Y. 476; Otten v.Manhattan R. Co., 150 N.Y. 395.) If the undisputed facts, in connection with the testimony of the plaintiff, when supported by every inference that can properly be drawn therefrom, do not warrant the verdict, a question of law arises, which we can review. Uncontradicted facts, with the logical deductions therefrom all pointing in the same direction, present a question of law for the court, and not a question of fact for the jury. (Griggs v. Day, 158 N.Y. 1, 10; Ostrom v. Greene,161 N.Y. 353, 357; O'Brien v. East River Bridge Co., 161 N.Y. 539,544.)
The construction of the contract is for the court exclusively. The plaintiff expressly agreed "to give his services" to the defendant and to "devote his best efforts in the faithful and efficient discharge of the duties of superintendent." He impliedly agreed to devote his time to the work of his employer during business hours, unless he was sick, or some other emergency arose to justify his absence. The defendant, in making the contract, did not abdicate its position as master nor waive control of its business. The plaintiff was, in law, a servant, although of a high grade, with full control and discretion as to hiring and dismissing all the other servants. In *Page 358 
other respects he was subject to the reasonable orders of his master, for there was nothing in the contract to relieve him from the duty of obedience required by law. He had charge of an extensive manufactory, where six hundred men were at work. The defendant had the right to manage its own business and to decide whether the services of the plaintiff were necessary at the factory on the day in question. It did so decide and he had no power to overrule the decision, for that would make the master and servant change places. He did not ask leave to go some other day and was not told that he could not go some other day, when the situation of the business, in the master's judgment, would permit it. It was unreasonable for the plaintiff, when employed to superintend extensive operations and many men, to take a day off at will, for a private purpose, regardless of the condition of the business or the wishes of his employer. There was no emergency to justify him in leaving important affairs, which he had been hired to look after, for a whole day, in defiance of orders. The defendant had a right to the skill and services during ordinary working hours, which he had agreed to give and for which it was paying him. There was no occasion for taking counsel in order to prevent one of the employees from calling him names, which were not actionable upon their face, nor otherwise so far as appears, because he had the absolute power to discharge the obnoxious man at once. It was not reasonable for him to abandon the work he had been employed to do for such a trifling cause, which as he admits, was purely personal.
The excuse given by him to justify his disobedience of orders presented no question of fact for the jury, for the law does not permit a servant to defy his master unless serious injury threatens him, his family or his estate. Courts will not permit juries to guess or speculate, when, from the undisputed evidence, it is apparent that the order of the master was reasonable and that the servant was guilty of insubordination. The inferences from the admitted facts all point one way. What variant inferences are permissible? Not that the *Page 359 
plaintiff obeyed orders, for it is conceded that he did not. Not that he was in danger of serious injury, for he had a summary remedy in his own hands which he could resort to at once without leaving his duties. Not that it was necessary to at once start a slander suit to protect his reputation, for no slanderous words had been spoken concerning him. Not that he went to Buffalo as superintendent, to consult the counsel of the company, for he did not so claim upon the trial. He went, as he stated, for personal reasons, to consult his own counsel upon a subject which was neither important nor urgent.
When the contract is properly construed we find no evidence to warrant the inference that the order of the master was unreasonable or the conduct of the servant justifiable. He had been absent without leave several times during a short period. The master by retaining him after knowledge of these breaches of duty did not prevent their use as grounds of discharge when the offense was repeated. (Gray v. Shepard, 147 N.Y. 177;Arkush v. Hannan, 60 Hun, 518.) After ample warning he persisted in disobedience and the master was not compelled to retain in its employment a servant who willfully violated its lawful orders. The absence, considering the nature of the business and the character of the duties, was not within the contemplation of the contract and was inconsistent with the object of the servant's engagement, which was to advance the master's interest. Whether it resulted in actual injury to the business of the defendant is not the question, for it had that tendency and would naturally have that effect in a large factory, where something was liable to occur at any moment which would require the presence of the superintendent. It was a violation of duty as matter of law, which justified the master in discharging. The action of the servant was not the result of a mistake, for he was told not to go, but was willful, and, indeed, it seems as if, encouraged by previous litigation with two different employers, he courted a discharge.
The contract and the undisputed evidence conclusively *Page 360 
established the right of the master to discharge, and the motion to direct a verdict for the defendant should have been granted. The judgment appealed from should, therefore, be reversed, but as further evidence may be given upon another trial we do not dismiss the complaint, but grant a new trial, with costs to abide event.
O'BRIEN, BARTLETT, HAIGHT, MARTIN and LANDON, JJ., concur; PARKER, Ch. J., not voting.
Judgment reversed, etc.